Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156506                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  In re DETMER/BEAUDRY, Minors.                                     SC: 156506                            Kurtis T. Wilder,
                                                                    COA: 336348                                       Justices
                                                                    Kent CC Family Div:
                                                                    16-052784-NA; 16-052785-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 22, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
           t1031
                                                                               Clerk